17-22218-rdd       Doc 138        Filed 08/20/19 Entered 08/20/19 13:02:56            Main Document
                                                Pg 1 of 16

LaMONICA HERBST & MANISCALCO, LLP                              Hearing Date: September 13, 2019 at 10:00 a.m.
3305 Jerusalem Avenue, Suite 201                               Objections Due: September 6, 2019
Wantagh, New York 11793
Telephone: (516) 826-6500
Salvatore LaMonica, Esq.
Holly R. Holecek, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:                                                         Chapter 7

RS OLD MILL, LLC,                                              Case No.: 17-22218 (RDD)

                           Debtor.
-----------------------------------------------------------x
   NOTICE OF HEARING ON MOTION FOR AN ORDER, PURSUANT TO 11 U.S.C.
 §§105(a), 363(b)(1) AND 363(m) AND RULES 2002, 6004 AND 9019 OF THE FEDERAL
  RULES OF BANKRUPTCY PROCEDURE, APPROVING SETTLEMENT BETWEEN
         CHAPTER 7 TRUSTEE AND SUFFERN PARTNERS LLC AND SALE OF
       PROPERTIES IN ACCORDANCE WITH STIPULATION OF SETTLEMENT

        PLEASE TAKE NOTICE that a hearing will be held on September 13, 2019 at 10:00

a.m. before the Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States

Bankruptcy Court for the Southern District of New York, 300 Quarropas Street, White Plains,

New York 10601 (“Court”) on the annexed motion (“Motion”) of Marianne T. O’Toole

(“Trustee”), Chapter 7 Trustee of the estate of RS Old Mill, LLC, pursuant to 11 U.S.C.

§§105(a), 363(b)(1) and 363(m), and Rules 2002(a)(2), 2002(a)(3), 6004(a), 6004(h) and 9019(a)

of the Federal Rules of Bankruptcy Procedure, seeking the Court’s approval of a settlement

between the Trustee and Suffern Partners LLC and the sale of certain real properties to RS Old

Mills RD LLC nunc pro tunc to September 5, 2017 in accordance with the stipulation of

settlement, a copy of which is annexed to the Motion as Exhibit A.

        PLEASE TAKE FURTHER NOTICE that objections to the Motion, if any, must be in

writing, conform with Title 11 of the United States Code and the Federal Rules of Bankruptcy

Procedure, state with particularity the grounds therefor, and be filed with the Court no later than

September 6, 2019 by 5:00 p.m. as follows: (i) through the Court’s NextGen system, which
17-22218-rdd    Doc 138      Filed 08/20/19 Entered 08/20/19 13:02:56           Main Document
                                           Pg 2 of 16

may be accessed through the internet at the Court’s website at www.nysb.uscourts.gov and in

portable document format (PDF) using Adobe Exchange Software for conversion; or (ii) if a

party is unavailable to file electronically, such party shall submit the objection in PDF format on

portable media in an envelope with the case name, case number, type and title of document,

document number to which the objection refers and the file name on the outside of the envelope.

A courtesy copy of any objection filed with the Court should be sent to the Honorable Robert D.

Drain, United States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern

District of New York, 300 Quarropas Street, White Plains, New York 10601.

Dated: August 20, 2019
       Wantagh, New York              LaMONICA HERBST & MANISCALCO, LLP
                                      Counsel to Marianne T. O’Toole, as Chapter 7 Trustee of
                                      the Estate of RS Old Mill, LLC

                              By:     s/ Salvatore LaMonica
                                      Salvatore LaMonica, Esq.
                                      Holly R. Holecek, Esq.
                                      3305 Jerusalem Avenue
                                      Wantagh, New York 11793
                                      Telephone: (516) 826-6500




                                                2
17-22218-rdd       Doc 138        Filed 08/20/19 Entered 08/20/19 13:02:56      Main Document
                                                Pg 3 of 16


LaMONICA HERBST & MANISCALCO, LLP
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
Telephone: (516) 826-6500
Salvatore LaMonica, Esq.
Holly R. Holecek, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:                                                         Chapter 7

RS OLD MILL, LLC,                                              Case No.: 17-22218 (RDD)

                           Debtor.
-----------------------------------------------------------x
 MOTION FOR AN ORDER, PURSUANT TO 11 U.S.C. §§105(a), 363(b)(1) AND 363(m)
    AND RULES 2002, 6004 and 9019 OF THE FEDERAL RULES OF BANKRUPTCY
 PROCEDURE, APPROVING SETTLEMENT BETWEEN CHAPTER 7 TRUSTEE AND
 SUFFERN PARTNERS LLC AND SALE OF PROPERTIES IN ACCORDANCE WITH
                                   STIPULATION OF SETTLEMENT

TO THE HONORABLE ROBERT D. DRAIN
UNITED STATES BANKRUPTCY JUDGE

        Marianne T. O’Toole (“Trustee”), as Chapter 7 Trustee of the estate of RS Old Mill, LLC

(“Debtor”), files this motion (“Motion”), pursuant to 11 U.S.C. §§105(a), 363(b)(1) and 363(m)

(“Bankruptcy Code”), and Rules 2002(a)(2), 2002(a)(3), 6004(a), 6004(h) and 9019(a) of the

Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), seeking the Court’s approval of a

settlement between the Trustee and Suffern Partners LLC (“Suffern”) and the sale of certain real

properties to RS Old Mills RD LLC nunc pro tunc to September 5, 2017 in accordance with the

stipulation of settlement annexed as Exhibit A (“Stipulation”). In support of the Motion, the

Trustee respectfully states as follows:

                                   PRELIMINARY STATEMENT

        As the Court is aware, the Debtor’s case was converted to one under Chapter 7 of the

Bankruptcy Code and the Trustee was appointed to, inter alia, investigate the Debtor’s post-

petition activities, including whether creditors of the Debtor were paid in 2017 from the sale of
17-22218-rdd     Doc 138      Filed 08/20/19 Entered 08/20/19 13:02:56             Main Document
                                            Pg 4 of 16


certain real properties. Since her appointment, the Trustee has, among other things, participated

in multiple in-person meetings and/or conference calls with counsel to interested parties

including, but not limited to, the Debtor, Suffern, Thomas C. Landrigan, Esq. and others,

reviewed extensive documentation, obtained a Bankruptcy Rule 2004 Order and examined Treff

& Lowy PLLC under oath, and attended the examination under oath of David Fleischman, Esq.

While the various parties’ accounts of what transpired long before the Trustee’s appointment

vary, it appears that the Debtor did not have sufficient funds to close on the purchase of the

certain properties and that, through a series of back-to-back transactions, Suffern took title to the

properties in September 2017. The Trustee’s investigation is ongoing.

       At this time, the Trustee seeks approval of the Stipulation which provides for a cash

payment of two million five hundred thousand dollars ($2,500,000) (“Claim Fund”) from Suffern

to the Trustee for the payment of, inter alia, allowed claims against the Debtor’s estate. The

Stipulation provides that the Trustee will seek approval, nunc pro tunc to September 5, 2017, of

the Debtor’s sale of certain properties to RS Old Mills RD LLC. The Stipulation also provides

for, inter alia, the withdrawal of a pending motion by Suffern, the vacatur of certain Notices of

Pendency, and the dismissal, without prejudice, of the Debtor’s adversary proceeding except

insofar as the Trustee releases and waives with prejudice any claim of the Debtor against Suffern

with respect to Suffern’s title to the properties. Critically, the Stipulation expressly provides that

nothing contained therein is intended, or shall be construed to release any claims that third

parties, including equity holders, may have against Suffern or any other individual or entity.

       In the exercise of her sound business judgment, the Trustee concluded that the limited

settlement set forth in the Stipulation falls well above the lowest rung in the range of

reasonableness and is in the best interests of the Debtor’s estate. For these and the reasons set




                                                  2
17-22218-rdd     Doc 138      Filed 08/20/19 Entered 08/20/19 13:02:56         Main Document
                                            Pg 5 of 16


forth below, the Trustee respectfully requests that the Court approve the settlement and the nunc

pro tunc sale of the properties.

                                       JURISDICTION

       1.      The Court has jurisdiction to consider and determine this Motion pursuant to 28

U.S.C. §§157 and 1334, and Bankruptcy Code § 105(a).

       2.      This matter is a core proceeding pursuant to 28 U.S.C. §157(b)(A) and (L).

       3.      Venue is proper before this Court pursuant to 28 U.S.C. §§1408 and 1409.

       4.      The statutory predicates for the relief sought in this Motion include sections

105(a), 363(b)(1) and 363(m) of the Bankruptcy Code, and Bankruptcy Rules 2002(a)(2),

2002(a)(3), 6004(a), 6004(h) and 9019(a).

                                       BACKGROUND

       5.      On February 13, 2017 (“Petition Date”), the Debtor filed a voluntary petition for

relief pursuant to Chapter 11 of the Bankruptcy Code.

       6.      By Order dated June 2, 2017, the Court, inter alia, directed the Debtor to make a

determination to either assume or reject a certain agreement of sale (“Sale Agreement”) for the

purchase of certain real properties located in Rockland County and known as 25 Old Mill Road,

Suffern, New York 11901 (Block 1, Lot 1), 19 Hemion Road, Montebello, New York 10901

(Block 1, Lot 1), and Route 59, Suffern, New York 10901 (Block 1, Lot 31) (collectively,

“Properties”) from Novartis Corporation (“Novartis”) for $18,000,000 and, if the Sale

Agreement was assumed, to close on the purchase of the Properties within ten (10) business days

of Court approval of the assumption. See Dkt. No. 38.

       7.      On June 26, 2017, a notice of the Debtor’s intent to assume the Sale Agreement

was filed with the Court. See Dkt. No. 41.




                                               3
17-22218-rdd      Doc 138    Filed 08/20/19 Entered 08/20/19 13:02:56            Main Document
                                           Pg 6 of 16


       8.       By Order dated July 13, 2017, the Court, inter alia, authorized the Debtor’s

assumption of the Sale Agreement and directed the Debtor to close on the sale within ten (10)

business days. See Dkt. No. 45. By Order dated August 14, 2017, the July 13, 2017 Order was

amended to provide, inter alia, that the Debtor and Novartis would close on the Sale Agreement

on or before August 17, 2017. See Dkt. No. 53.

   9. Public records reflect the following:

             a. By Bargain and Sale Deed With Covenant Against Grantor’s Acts dated as of
                September 1, 2017 and recorded on September 14, 2017, title to the Property was
                transferred from Novartis to the Debtor.

             b. By Bargain and Sale Deed With Covenant Against Grantor’s Acts dated as of
                September 5, 2017 and recorded on September 14, 2017, title to the Property was
                transferred from the Debtor to an entity known as RS Old Mills RD LLC.

             c. By Bargain and Sale Deed With Covenant Against Grantor’s Acts dated as of
                September 5, 2017 and recorded on September 14, 2017, title to the Property was
                transferred from RS Old Mills RD LLC to Suffern.

       10.      By complaint dated March 29, 2019, the Debtor (by unretained counsel)

commenced an adversary proceeding against, among others, Suffern seeking to, inter alia, avoid

the transfer of the Property (“Adversary Proceeding”). See, generally, Adv. Pro. No. 19-8243,

Dkt. No. 1. According to the complaint, “[a]pproximately $15,000,000 of funds were provided

by [Suffern’s lender] and used by the Debtor for the payment of the balance of the purchase price

to acquire the [Properties] from Novartis (the Debtor having previously rendered the sum of

$2,500,000 as a down payment toward the $18,000,000 purchase price.” See id. at pp. 27-28, ¶

102.

       11.      Several defendants filed motions to dismiss the Debtor’s Adversary Proceeding,

including Suffern. See id. at Dkt. Nos. 8, 13, 29.

       12.      By emergency motion dated April 19, 2019 (“Suffern Motion”), Suffern moved

for the entry of an Order approving the sale of substantially all of the Debtor’s assets to Suffern,


                                                 4
17-22218-rdd     Doc 138     Filed 08/20/19 Entered 08/20/19 13:02:56            Main Document
                                           Pg 7 of 16


nunc pro tunc to September 1, 2017, dismissing the Debtor’s Chapter 11 case, and dismissing

and/or abstaining as to all claims in the Adversary Proceeding against Suffern. See Dkt. No. 86.

Suffern argues, inter alia, that the “Debtor, unable to obtain financing for the balance due of

$15.5 million and thus faced with the dire risk of losing its $2.5 million deposit, identified,

structured, implemented, and closed a series of transactions whereby it purchased and

immediately resold the [Properties], with the final buyer, Suffern, paying $30 million.” Id. at 1-2,

¶1.

       13.     At a hearing conducted on June 4, 2019, the Court determined that conversion of

the Debtor’s case to one under Chapter 7 of the Bankruptcy Code was in the best interests of

creditors. By Order dated June 5, 2019, the Court converted the Debtor’s case to a case under

Chapter 7 of the Bankruptcy Code on June 5, 2019. See Dkt. No. 102.

       14.     Marianne T. O’Toole was appointed as the Chapter 7 Trustee of the Debtor’s

estate. See Dkt. No. 103.

       15.     By Order dated July 15, 2019, the Court approved an application by the Trustee to

establish a deadline to file proofs of Chapter 11 administrative expense claims and August 30,

2019 was established as the deadline to file proofs of Chapter 11 administrative expense claims

against the Debtor’s estate. See Dkt. No. 126.

       16.     Pursuant to a Notice of Possible Payment of Dividends and of Last Date to File

Claim, October 24, 2019 was established as the deadline to file proofs of pre-Petition Date

proofs of claim against the Debtor’s estate. See Dkt. No. 133.

       17.     To date (excluding duplicates, withdrawn claims and the proof of claim by

Novartis), the claims filed against the Debtor’s estate (which are subject to the Trustee’s review

and any objections) total approximately $545,000.




                                                 5
17-22218-rdd     Doc 138      Filed 08/20/19 Entered 08/20/19 13:02:56             Main Document
                                            Pg 8 of 16


        18.     In order to avoid the costs and risk of litigating, the Trustee and Suffern (together,

“Parties”) determined to resolve their disputes, without admitting to any wrongdoing or

conceding any of the allegations or claims asserted, on the terms and subject to the conditions set

forth in the Stipulation.

                      RELIEF REQUESTED AND BASIS FOR RELIEF

        19.     By this Motion, pursuant to sections 105(a), 363(b)(1) and 363(m) of the

Bankruptcy Code and Bankruptcy Rules 2002(a)(3), 6004 and 9019(a), the Trustee seeks

approval of the settlement with Suffern and the nunc pro tunc sale of the Properties. For the

reasons set forth more fully below, the Trustee believes that the agreement embodied in the

Stipulation falls well above the lowest level of reasonableness and urges this Court to approve

the Stipulation. A proposed Order is annexed as Exhibit B.

I.      The Terms of the Settlement

        20.     The Stipulation provides that Suffern shall remit the two million five hundred-

thousand-dollar Claim Fund to the Trustee. See Exhibit A at p. 4, ¶1. The Claim Fund was paid

to the Trustee and is being maintained by the Trustee in a segregated estate account in

accordance with the Stipulation.

        21.     The Stipulation provides that the balance of the Claim Fund (if any) after payment

of all administrative expenses and/or allowed claims against the Debtor’s estate shall be returned

to Suffern: (a) within fourteen (14) days of the entry of an Order approving the Trustee’s Final

Report and Accounting; or (b) at such other time as the Trustee, in her sole discretion,

determines is appropriate upon the filing of a notice of proposed distribution, which shall be

settled on not less than seven (7) days’ notice to: (i) the United States Trustee; (ii) Suffern; (iii)

the Debtor; and (iv) all parties who file a notice of appearance in this case. See Exhibit A at pp.




                                                  6
17-22218-rdd     Doc 138     Filed 08/20/19 Entered 08/20/19 13:02:56            Main Document
                                           Pg 9 of 16


4-5, ¶3. The Stipulation further provides that, to the extent the Trustee recovers any other monies

on behalf of the Debtor’s estate, such other monies shall be used first to pay administrative

expenses and/or allowed claims against the Debtor’s estate, before application of the Claim

Fund. See id.

       22.      The Stipulation provides that, upon the entry of an Order approving this Motion in

its entirety: (a) the Suffern Motion shall be withdrawn with prejudice; (b) the Notices of

Pendency against the Properties shall be vacated; and (c) the Adversary Proceeding shall be

dismissed without prejudice except insofar as the Trustee releases and waives with prejudice any

claim of the Debtor against Suffern with respect to Suffern’s title to the Properties. See Exhibit A

at p. 5, ¶4. The Stipulation expressly provides that, notwithstanding the foregoing, and to avoid

any doubt, nothing in the Stipulation, express or implied, is intended, or shall be construed to

preclude the Trustee from pursuing any other individual or entity for any claims that the Debtor

and its estate may have. See id.

       23.      The Stipulation also expressly provides that nothing in the Stipulation, express or

implied, is intended, or shall be construed to release any claims that equity holders may have

against Suffern or any other individual or entity. See Exhibit A at p. 5, ¶5.

       24.      The above is intended to be only a summary of the Stipulation. The Trustee

respectfully refers the Court and all parties to the Stipulation that is Exhibit A for its complete

terms and conditions.




                                                  7
17-22218-rdd     Doc 138      Filed 08/20/19 Entered 08/20/19 13:02:56             Main Document
                                           Pg 10 of 16


II.    The Stipulation Should Be Approved

       A. Approval is Warranted Under Bankruptcy Rule 9019

       25.     Settlements and compromises are favored in bankruptcy as they minimize costly

litigation and further parties’ interests in expediting the administration of the bankruptcy estate.

In re Dewey & LeBoef LLP, 478 B.R. 627, 640 (Bankr. S.D.N.Y. 2012).

       26.     Under Rule 9019 of the Bankruptcy Rules, the court has the authority to “approve

a compromise or settlement.” FED. R. BANKR. P. 9019(a). A court must determine that a

settlement under Bankruptcy Rule 9019 is fair, equitable, and in the best interests of the estate

before it may approve a settlement. In re Drexel Burnham Lambert Grp., Inc., 134 B.R. 493, 496

(Bankr. S.D.N.Y. 1991) (citing Protective Comm. for Indep. Stockholders of TMT Trailer Ferry,

Inc. v. Anderson, 390 U.S. 414, 424 (1968)). See also Topwater Exclusive Fund III, LLC v.

SageCrest II, LLC (In re SageCrest II), Nos. 3:10-cv-978 (SRU), 3:10-cv-979 (SRU), 2011 WL

134893, at *8-9 (D. Conn. Jan. 14, 2011). Cousins v. Pereira (In re Cousins), No. 09 Civ.

1190(RJS), 2010 WL 5298172, at *3 (S.D.N.Y. Dec. 22, 2010). In re Chemtura Corp., 439 B.R.

561, 593–94 (Bankr. S.D.N.Y. 2010). In re Lehman Bros. Holdings, 435 B.R. 122, 134

(S.D.N.Y. 2010).

       27.     A court’s responsibility is to “canvass the issues and see whether the settlement

falls below the lowest point in the range of reasonableness.” Chemtura, 439 B.R. at 594 (quoting

In re W.T. Grant, Co., 699 F.2d 599, 608 (2d Cir. 1983)) (internal quotations omitted). However,

the court is not required to go so far as to conduct a trial on the terms to approve a settlement. Id.

Rather, the court may rely upon the opinions of the trustee, the parties and their attorneys to

evaluate the settlement and to make an independent judgment. See In re Adelphia Communs.

Corp., 368 B.R. 140, 225-226 (Bankr. S.D.N.Y. 2007)




                                                  8
17-22218-rdd     Doc 138      Filed 08/20/19 Entered 08/20/19 13:02:56            Main Document
                                           Pg 11 of 16


       28.     The court must inform itself of “all facts necessary for an intelligent and objective

opinion of the probabilities of ultimate success should the claim be litigated.” O’Connell v.

Packles (In re Hilsen), 404 B.R. 58, 70 (Bankr. E.D.N.Y. 2009) (quoting TMT Trailer Ferry, 390

U.S. at 424) (internal quotations omitted).

       29.     The United States Court of Appeals for the Second Circuit outlined the test for

consideration of settlements under the Bankruptcy Rules in Motorola, Inc. v. Official Comm. of

Unsecured Creditors (In re Iridium Operating LLC), 478 F.3d 452, 462 (2d Cir. 2007). The

factors to be considered are interrelated and require the court to evaluate:

       (1) the balance between the litigation’s possibility of success and the settlement’s future
       benefits; (2) the likelihood of complex and protracted litigation, “with its attendant
       expense, inconvenience, and delay,” including the difficulty in collecting on the
       judgment; (3) “the paramount interests of the creditors,” including each affected class’s
       relative benefits “and the degree to which creditors either do not object to or affirmatively
       support the proposed settlement;” (4) whether other parties in interest support the
       settlement; (5) “competency and experience of counsel” supporting, and “[t]he
       experience and knowledge of the Court judge” reviewing, the settlement; (6) “the nature
       and breadth of releases to be obtained by officers and directors;” and (7) “the extent to
       which the settlement is the product of arm’s length bargaining.”

Id. (internal citations omitted). The burden is on the settlement proponent to persuade the court

that the settlement is in the best interests of the estate. See 8 NORTON BANKRUPTCY LAW AND

PRACTICE 3D § 167:2 (3d ed. 2011).

       30.     Here, the Trustee determined in her business judgment that the proposed

settlement embodied in the Stipulation is fair and reasonable within the standards discussed

above, and that the settlement is in the best interests of the Debtor’s estate.

       31.     In deciding to enter into the agreement with Suffern, the Trustee considered that

the Stipulation provides for a cash payment of $2,500,000 for the payment of, inter alia,

administrative expenses of the Debtor’s estate and allowed claims against the Debtor’s estate.

The settlement establishes a substantial Claim Fund from which creditors of the Debtor’s estate



                                                  9
17-22218-rdd    Doc 138        Filed 08/20/19 Entered 08/20/19 13:02:56         Main Document
                                            Pg 12 of 16


with allowed claims will be paid while expressly preserving: (a) any claims that the Debtor and

its estate may have against any individual and entity; and (b) any claims that equity holders may

have against Suffern or any other individual or entity. The Stipulation also resolves any claim of

the Debtor against Suffern with respect to Suffern’s title to the Properties – which would have

been the subject of costly and protracted litigation, the outcome of which is necessarily uncertain

in amount and time.

       32.     In light of the cash payment to the Debtor’s estate, and preservation of all other

claims, the Trustee concluded that the settlement embodied in the Stipulation was in the best

interests of the Debtor’s estate and its creditors. The settlement embodied in the Stipulation was

the result of arm’s-length negotiations. The Parties were represented by experienced counsel

throughout the negotiations.

       33.     For these reasons, the Trustee submits that the Stipulation is fair, reasonable and

in the best interests of the Debtor’s estate and the Trustee recommends its approval.

       B. The Sale of the Properties Should Be Approved Pursuant to Section 363(b)(1)
          and 363(m) of the Bankruptcy Code

       34.     By this Motion, and as an integral component of the agreement embodied in the

Stipulation, the Trustee seeks approval of the sale of the Properties to RS Old Mills RD LLC

nunc pro tunc to September 5, 2017 in accordance with sections 363(b)(1) and 363(m) of the

Bankruptcy Code.

       35.     Section 105(a) of the Bankruptcy Code grants the Court the authority to “issue

any order, process or judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code].” 11 U.S.C. § 105(a).

       36.     Section 363(b) of the Bankruptcy Code and Bankruptcy Rule 6004 govern the

sale of assets outside of the ordinary course of a debtor’s business. Section 363 of the



                                                10
17-22218-rdd     Doc 138      Filed 08/20/19 Entered 08/20/19 13:02:56               Main Document
                                           Pg 13 of 16


Bankruptcy Code provides, in relevant part, that “[t]he trustee, after notice and hearing, may use,

sell, or lease, other than in the ordinary course of business, property of the estate . . . .” 11 U.S.C.

§ 363(b)(1).

       37.     Section 363(m) of the Bankruptcy Code affords protection to a good faith

purchaser in any interest in property purchased from an estate, whether the sale conducted is later

reversed or modified on appeal. Specifically, section 363(m) provides as follows:

       The reversal or modification on appeal of an authorization under subsection (b) or (c) of
       this section of a sale or lease of property does not affect the validity of a sale or lease
       under such authorization to an entity that purchased or leased such property in good faith,
       whether or not such entity knew of the pendency of the appeal, unless such authorization
       and such sale or lease were stayed pending appeal.

11 U.S.C. §363(m).

        38.    Purchasers of estate assets pursuant to a section 363 sale “are protected from a

reversal of the sale on appeal so long as they acted in good faith.” Licensing by Paolo v. Sinatra

(In re Gucci), 126 F.3d 380, 387 (2d Cir. 1997) (citing 11 U.S.C. §363(m)). The requirement that

a purchaser act in good faith “speaks to the integrity of his conduct in the course of the sale

proceedings.” In re Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 143, 147 (3d Cir. 1986)

(citations omitted). The “misconduct that would destroy a purchaser’s good faith status at a

judicial sale involves fraud, collusion between the purchaser and other bidders or the trustee, or

an attempt to take grossly unfair advantage of other bidders. Id. (citations omitted). See also In re

GMC, 407 B.R. 463, 494 (Bankr. S.D.N.Y. 2009); Gucci, 126 F.3d at 390. It is not a general

examination of the purchaser’s conduct that is relevant to section 363(m) – rather, courts focus

their inquiry and examination on the specific conduct of the purchaser that impacts “the integrity

of the sale.” See, e.g., In re Condere Corp., 228 B.R. 615, 631 (Bankr. S.D. Miss. 1998).

Moreover, “[i]t is not ‘per se bad faith’ for an insider to purchase assets of a debtor, and ‘a sale to




                                                  11
17-22218-rdd     Doc 138    Filed 08/20/19 Entered 08/20/19 13:02:56            Main Document
                                         Pg 14 of 16


[an insider] without more would not suffice to show a lack of good faith.’” In re Bakalis, 220

B.R. 525, 537 (Bankr. E.D.N.Y. 1998) (citing In re Andy Frain Servs., Inc., 798 F.2d 1113, 1125

7th Cir. 1986); accord In re Wilde Horse Enters., Inc., 136 B.R. 830, 842 (Bankr. C.D. Cal.

1991); In re Apex Oil Co., 92 B.R. 847, 869-70 (Bankr. E.D. Mo. 1988).

       39.     Despite the acrimony in this case, certain salient facts are not in dispute. As set

forth above, the Court authorized the Debtor’s assumption of the Sale Agreement and closing on

title to the Properties, which occurred on or about September 1, 2017. See Dkt. No. 45. On or

about September 5, 2017, long before the conversion of the Debtor’s case and the appointment of

the Trustee, the Debtor transferred title to the Properties to RS Old Mills RD LLC though no

corresponding Order of the Court was sought or entered. RS Old Mills RD LLC simultaneously

transferred title to the Properties to Suffern. While there was no recorded consideration from RS

Old Mills RD LLC to the Debtor, Suffern gave a mortgage to the Properties to CPIF Lending,

LLC, a portion of which totaling approximately $15,500,000 was used to fund the Debtor’s

purchase of the Properties from Novartis. The Debtor did not otherwise have an ability to close

on the Properties.

       40.     The disagreements that exist today stem from a dispute over equity in Suffern, the

details of which may never be fully known. Those disagreements, however, do not bar Court

approval of the sale of the Properties to RS Old Mills RD LLC, approval of which will not

foreclose the Trustee’s investigation in this case or any other claims that parties may have,

including against Suffern. Rather, approval of the nunc pro tunc sale of the Properties to RS Old

Mills RD LLC will resolve contentious litigation between the Trustee and Suffern over its title to

the Properties, the outcome of which is necessarily uncertain, and simultaneously create a fund




                                               12
17-22218-rdd       Doc 138   Filed 08/20/19 Entered 08/20/19 13:02:56            Main Document
                                          Pg 15 of 16


from which creditors of the Debtor can be paid as was contemplated in 2017 when these

transactions transpired.

       41.     Based on the foregoing, and in light of the express preservation of all claims

except any claims of the Debtor with respect to Suffern’s title to the Properties, the Trustee seeks

nunc pro tunc approval of the Properties to RS Old Mills RD LLC and a finding of good faith in

accordance with sections 363(b)(1) and 363(m) of the Bankruptcy Code.

                             NOTICE AND NO PRIOR REQUEST

       42.     In accordance with Bankruptcy Rule 2002 and Bankruptcy Rule 9006(f), the

Trustee will serve a copy of this Motion and the Stipulation by regular mail upon: (a) the Debtor,

through its retained counsel of record; (b) the United States Trustee; (c) Suffern, through its

counsel; (d) any party in interest that has served a request for special notice or a notice of

appearance pursuant to Bankruptcy Rule 2002; (e) applicable taxing authorities; and (f) all

known creditors of the Debtor.

       43.     No previous application for the relief requested herein has been made to this or

any other Court.




                                                13
17-22218-rdd     Doc 138     Filed 08/20/19 Entered 08/20/19 13:02:56            Main Document
                                          Pg 16 of 16


       WHEREFORE, the Trustee respectfully requests that the Court enter an order granting

the relief requested herein, and such other and further relief as may be just.


Dated: August 20, 2019
       Wantagh, New York               LaMONICA HERBST & MANISCALCO, LLP
                                       Counsel to Marianne T. O’Toole, as Chapter 7 Trustee of
                                       the Estate of RS Old Mill, LLC

                               By:     s/ Salvatore LaMonica
                                       Salvatore LaMonica, Esq.
                                       Holly R. Holecek, Esq.
                                       3305 Jerusalem Avenue
                                       Wantagh, New York 11793
                                       Telephone: (516) 826-6500




                                                 14
